Citation Nr: 1506661	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for mitral stenosis secondary to rheumatic fever.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1980 to November 1980.  

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.  

In September 2011, the Veteran presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the Seattle RO.  A transcript of the hearing is associated with the record.  

In March 2012, the Board reopened the Veteran's previously denied claim, but then denied it on the merits.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision.  

In November 2013, the Board remanded this issue so additional private treatment records could be obtained, per the directive of the memorandum decision.  As will be discussed below, the requested records were obtained, and this matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's mitral stenosis preexisted her period of active duty and did not undergo a permanent worsening during active duty beyond the natural progression of the disease.   
CONCLUSION OF LAW

The criteria for service connection for mitral stenosis secondary to rheumatic fever have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for mitral stenosis.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the present case, the evidentiary record clearly shows that the Veteran currently suffers from mitral stenosis.  For example, VA examiner reports from December 2010 and March 2011 each diagnose her with mitral valve stenosis, as well as cardiomegaly.  Therefore, the presence of a current disability is established.

Thus, the Board will next consider the question of in-service incurrence, to include whether the presumption of soundness applies to the Veteran's claimed condition.
At the outset, the Board notes that the Veteran checked "Yes" when asked if she had ever had rheumatic fever on the November 1979 report of medical history.  In the portion of the report designated for physician summary and elaboration of all pertinent data, it is written that the Veteran had a history of rheumatic fever at the age of 4.  The Veteran also checked "Yes" when asked if she had ever had shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, and heart trouble.  However, the Veteran's heart and vascular system were clinically evaluated as normal at the November 1979 enlistment examination.   

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b);  Crowe v. Brown, 7 Vet. App. 238, 240 (1994).

In this case, a pre-existing heart disorder was not noted upon the Veteran's entrance to service.  At the time of the enlistment examination, no heart disorder was clinically diagnosed, and there are no clinical findings of mitral stenosis contemporaneous to service entry.  Therefore, the presumption of soundness applies to the Veteran's claimed condition.   

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

After careful consideration of the record, we find that it has been established by clear and unmistakable evidence that the Veteran's current heart disorder existed prior to active service for reasons explained below.  
As stated above, the Veteran acknowledged having a history of rheumatic fever at age 4, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, and heart trouble on the November 1979 report of medical history.  However, in more recent written statements, the Veteran has asserted that she did not have rheumatic fever as a child prior to her military service.  For example, in an August 2013 written statement the Veteran asserted that because she was young and in a new country, she did not know what rheumatic fever was, and believed the report of medical history was only asking if she had a common fever in her childhood.  She also submitted written statements from multiple family members who asserted the Veteran did not have rheumatic fever, or any other severe illness, in her childhood.
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  Therefore, the Veteran and her family members are competent to describe the presence or absence of symptoms of rheumatic fever capable of lay observation.

However, to the extent these competent lay statements asserting the Veteran did not experience the symptoms of rheumatic fever in childhood contradict the Veteran's previous lay statements, the Board must determine which competent lay statements are more credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As discussed above, the Veteran first indicated she experienced rheumatic fever on her November 1979 report of medical history.  However, she continued to confirm she experienced rheumatic fever at the age of four throughout her active duty service.  For example, during her October 1980 proceedings before the Entrance Physical Standards Board (EPSB), when the Veteran had full motivation to ensure accurate reporting of her medical history, she again admitted to having rheumatic fever at the age of four.  Indeed, the Veteran even continued to assert she experienced rheumatic fever in childhood throughout the majority of the period on appeal.  For example, in an October 2008 written statement the Veteran stated she entered military service with "acknowledgement on her military paperwork that she had a pre-existing medical condition as child of rheumatic fever."  Therefore, the Board finds the Veteran's lay statements made prior to her entrance to active service, when she had no reason to misreport her medical history, which were reasserted throughout her active duty service and the majority of the period on appeal, are deemed credible.  

The Veteran's statements, and the statements of her family members, contradicting her history of rheumatic fever were first made in the summer of 2013, after her appeal was initially denied by the Board.  Additionally, these conflicting statements were made only for the purpose of seeking benefits.  Therefore, the Board finds these recent contradictory statements made for benefits purposes are not credible and therefore not probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the more credible lay evidence reflects the Veteran had rheumatic fever prior to her entrance to service.

In addition, the extensive medical evidence of record concludes that the Veteran's claimed disorder pre-existed service as a result of her rheumatic fever.  For example, a cardiology clinic note dated in October 1980 indicated that an echocardiogram revealed moderate mitral stenosis and x-ray and examination were compatible with mitral stenosis due to rheumatic heart disease.  In October 1980, the EPSB reviewed the Veteran's service treatment records and found she had a diagnosis of mitral stenosis, classic, secondary to rheumatic fever, which existed prior to service.  The EPSB further recommended that the Veteran be separated from the service after determining that she was unfit for enlistment due to an organic disease of the heart - i.e., mitral stenosis, rheumatic in origin.  

Additionally, the reports from the March 2011 and October 2014 medical experts each found the Veteran's mitral stenosis from rheumatic fever existed prior to service.  The March 2011 expert explained that mitral stenosis is most commonly caused by rheumatic fever and consequent rheumatic disease.  In light of the Veteran's admission to having a history of rheumatic fever at age four prior to service, the reviewer concluded that the claimed disorder had an asymptomatic latent phase following the Veteran's initial episode of rheumatic fever at age 4, which lasted approximately 16 years before she developed symptoms, i.e., hemoptysis.  Similarly, the October 2014 expert opined the Veteran most likely had mitral stenosis secondary to rheumatic heart disease prior to her military service, and noted the physical findings of mitral stenosis can be very subtle and easily missed by non-cardiologists.

Thus, in consideration of the foregoing, the Board finds that there is clear and unmistakable evidence of pre-existing mitral stenosis due to rheumatic fever of record.  This is undeniably established by not only the contemporaneous service medical records (based on diagnostic tests and examination of the Veteran), but also by the 2011 and 2014 medical opinions as to the nature and course of heart disorders following rheumatic heart disease.  In light of this finding, the Board will next consider whether there is clear and unmistakable evidence to show that the Veteran's pre-existing mitral stenosis was not aggravated by service.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  
The Board initially observes that there appears to be an increase in severity of mitral stenosis shown in service.  Indeed, the Veteran's STRs show that she sought treatment on September 30, 1980, which was during her third week of basic training, with complaints of coughing up blood for a day and coughing for three days with abdominal pain for a week.  Ultimately, hemoptysis was assessed.  Subsequent records dated on October 7, 1980, from October 11, 1980 to October 13, 1980, and on October 16, 1980 document continued treatment for episodes of hemoptysis.  The Veteran was ultimately found unfit for enlistment due to mitral stenosis, rheumatic in origin, on October 30, 1980 and was discharged from service the following month.  While the Veteran had previously reported having some symptoms indicative of mitral stenosis, the symptomatology shown in service does suggest an increase in severity.  

Furthermore, in the March 2011 opinion the independent medical reviewer wrote that the Veteran was asymptomatic until her period of active military service at which time she began to develop symptoms, which certainly indicates a worsening condition.  

However, even accepting that there was an increase in symptomatology during service, the relevant question is whether that increase is due to the natural progress of the disease.  Again, resolution of this question includes consideration of medical facts and principles to determine whether the increase is due to the natural progress of the condition.  As discussed above, the October 1980 proceedings of the EPSB found the Veteran was diagnosed with mitral stenosis, which was secondary to her pre-existing rheumatic fever.  

Additionally, post-service reviewing medical experts have also been clear on this point.  The pertinent medical principles, as reflected in the March 2011 report, are that the natural history of mitral stenosis secondary to rheumatic fever is an asymptomatic latent phase following the initial rheumatic fever, followed by symptoms such as heart failure, palpitations, chest pain, hemoptysis, thromboembolism and edema, with progression to severe disability once symptoms of mitral stenosis begin to develop.  The medical facts of the Veteran's case precisely fit this scenario.  She was asymptomatic upon entry to service, with symptoms of mitral stenosis developing thereafter (in her case, hemoptysis, palpitations, and chest pain).  

In addition to the facts of the Veteran's case being consistent with the natural progression of rheumatic fever to mitral stenosis, the 2011 independent medical reviewer further found that the Veteran's currently diagnosed mitral valve stenosis, cardiomegaly, status post mitral valve replacement surgery, and atrial fibrillation in remission followed the expected natural progression or history of rheumatic fever.  The reviewer further noted that there was no medical evidence showing aggravation or worsening of mitral stenosis secondary to rheumatic fever beyond the natural progression of the disease due to disease or injury in service.  Similarly, the October 2014 cardiologist examiner stated, "I am unaware of any evidence that strenuous physical activity either causes mitral stenosis or increased the rate of progression of rheumatic heart disease in general."  The 2014 expert also continued to specifically opine the Veteran's strenuous physical activity during his active duty service did not cause an increase in severity of her pre-existing cardiac condition.

Accordingly, the ultimate conclusion of each of the medical expert reviewers is unequivocal - i.e., there was no medical evidence showing that there was aggravation or worsening of mitral stenosis secondary to rheumatic fever beyond the natural progression of the disease due to injury in service.  Each expert also provided sound rationale in support of their conclusions.  The Board finds detailed reports from these two reviewing medical experts, each familiar with the Veteran's extensive medical history, constitute obvious and manifest evidence that the Veteran's current mitral stenosis was not aggravated by her active duty service.  

Additionally, the claims file includes voluminous post-service medical records reflecting the Veteran received extensive medical treatment for her cardiac conditions, including two separate open heart surgeries.  However, these medical records do not contain any medical opinion suggesting her mitral stenosis was caused, or aggravated by, her active duty service, including any strenuous physical activities therein.  Instead, her mitral stenosis was consistently related to her pre-existing rheumatic disease.  See e.g. May 19, 1988 examination at Harmon Medical Clinic.

The Board has also considered the statements of the Veteran asserting that her mitral stenosis was aggravated by the rigors of basic training during military service.  While the Veteran is certainly competent to state that she experienced increased symptomatology in service, the Veteran is a layperson and does not have the requisite medical expertise necessary to render a competent medical opinion on whether the symptoms she experienced in service represented aggravation.  Therefore her statements regarding this matter are not probative.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on all the foregoing, the Board finds the Veteran's pre-existing mitral stenosis did increase in symptomatology during her active duty service.  However, the claims file contains extensive medical evidence, including the well-reasoned reports from two different medical experts, as well as the contemporaneous determination by the EPSB, that the increase in symptomatology was due to the natural progression of her pre-existing disease.  Accordingly, the Board finds that the presumption of aggravation has been rebutted by clear and unmistakable evidence.  Since there is clear and unmistakable evidence that the pre-existing mitral stenosis was not aggravated by service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated by service (38 U.S.C.A. § 1131).  Consequently, service connection is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration (SSA).  As discussed above, in the April 2013 decision the Court requested additional records be obtained, including records from Guam Memorial Hospital in 1980, and any other relevant prior private treatment the Veteran received.  In February 2014, the Veteran indicated she received prior treatment from the medical facilities of Guam Memorial Hospital, Group Health, Madigan Army Hospital, and St. Clare and St. Joseph hospitals in the Franciscan Health Group.  All such identified records were obtained and associated with the claims file.

The Veteran was also provided with a hearing before the undersigned VLJ in September 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the National Association for Black Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed mitral stenosis, specifically regarding any nexus to her active duty service.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, and her complete medical history was reviewed by two additional medical experts, the reports of which have all been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, and the medical experts demonstrated familiarity with her complete medical history.  All these reports provided a full rationale for their opinions.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for mitral stenosis secondary to rheumatic fever is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


